Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Lack of Unity 
2.      Applicant’s amendment of 11/30/2021 is acknowledged. Claims 1-3, 7-9, 15-18 and 20-23 are pending. Claims 4-6, 10-14, 19 1nd 24-26 have been canceled.
3.     As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R 1.475(e). 
4.      As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or 
Lack of Unity
5.      Restriction is required under 35 U.S.C. 121 and 372.This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.In accordance with 37 C.F.R 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
      I.      Claims 1-3  are drawn to a genetically modified Salmonella bacterium comprising a Salmonella strain selected from the group consisting of GMS515(pK-FZD), GMS515(pK-LRP6), GMS515(pK-PD-1), GMS515(pK-SIRPa), GMS515(pK-VEGFR2), GMS515(pK-PDGFRa), and GMS515(pK-FGFR-1).
      II.     Claims 7-9 are drawn to a genetically modified Salmonella bacterium comprising a Salmonella strain selected from the group consisting of GMS525(pK-DFZD), GMS525(pK-DSIRPa).
      III.    Claims 15-18 are drawn to a method for stimulating tumoricidal activity in a subject comprising: administering strain D to the subject, wherein strain D is a Salmonella strain selected from GMSS515(pK-FZD), GMS515(pK-LRP6), GMS515(pK-PD-1), GMS515(pK-SIRPa), GMS515(pK-VEGFR2), GMS515(pK-PDGFRa), and GMS515(pK-FGFR-1.
      IV.   Claims 20-23 are drawn to a method for stimulating tumoricidal activity in a subject comprising: administering strain G to the subject, wherein strain G is a Salmonella strain selected from GMS525(pK-DFZD), GMS525(pK-DLRP6), GMS525(pK-DPD-1), and GMS525(pK- DSIRPa).

6.    The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they fail to define a technical feature that is "special" within the meaning of PCT Rule 13.2 for the following reasons. The claimed method does not define a technical feature over the art as evidenced by  Curtiss Roy III US 2017/0306338A1. Regarding claim1 Curtiss Roy III US  Curtiss Roy III US 2017/0306338A teaches a bacterium comprising APtar:: PtrcAlacotar, APtsr: :Ptrc Alac :Otsr, and Atrg mutations(By way of non-limiting example, a bacterium may comprise a APtar: :PtrcAlacO888tar mutation....By way of non-limiting example, a bacterium may comprise a APtsr::PtrcAlacO888tsr mutation,{Para.(0024};Non-limiting examples of suitable mutations may  include the Atrg...mutations, Para.{0025]).
Regarding Claim  15, Curtiss Roy III US 2017/0306338A discloses a method for stimulating tumoricidal activity in a host. A further aspect of the invention encompasses  methods of using a recombinant bacterium of the invention. For instance, in one embodiment the invention provides a method for inhibiting tumor growth ,(Para.[0131])
      Because the first appearing technical feature does not define a contribution over the art, it is not considered "special" within the meaning of PCT Rule 13.2 and as such the groups lack unity of invention. The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Claims of groups I and II are drawn to compositions, group III and IV  to different  methods  each group constitute different entities and as such do not share the same technical feature. 
7.      The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Conclusion
8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863. The examiner can normally be reached Mon-Tues , Thurs-Frid 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
March 17, 2022




/JANA A HINES/Primary Examiner, Art Unit 1645